DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenplas (“Oligosaccharides in infant formula”, British Journal of Nutrition, (2002), 87, Suppl. 2, pp. S293-S296) in view of Jarmolowska et al. (“Changes of β-casomorphin content in human milk during lactation”, Peptides, (2007), 28, pp. 1982-1986).
Regarding claims 1-4 and 12-14, Vandenplas discloses a cow’s milk based infant formula comprising added pro- and/or prebiotics (Abstract, p. S294/Addition of pro- and/or prebiotics to infant formula).  Vandenplas discloses making a cows’ milk based infant formula, to mimic human milk, by adding pro- and/or prebiotics (p. S294/Addition of pro- and/or prebiotics to infant formula, p. S295/Conclusion). 
Vandenplas discloses breast-feeding is the golden standard for infant feeding.  Vandenplas discloses that amongst the multiple differences between human and cow’s milk regards the development of the gastrointestinal flora (p. S293/Abstract).  Vandenplas discloses the beneficial health effects of oligosaccharides in human milk can be mimicked by the addition of pro and/or prebiotics to infant formula (p. S295/Conclusion).
While Vandenplas discloses a cow’s milk based infant formula comprising pro- and/or prebiotics intended to mimic the bifidogenic effect of human milk, the reference is silent with respect to β-casomorphin.
Jarmolowska et al. teach that human milk is the best, complete food important for the development and nourishment of a neonate (Abstract).  Jarmolowska et al. teach human milk has been shown to provide not only nutrients, but also bioactive protecting agents, including β-casomorphins (BCMs), including BCM-5 and BCM-7 (Abstract, p. 1985/Conclusions).  Jarmolowska et al. teach β-casomorphins occur in human milk and in the gastrointestinal tract, have been found to induce alternation of the intestinal electrolyte transports, to prolong the 
	Vandenplas and Jarmolowska et al. are combinable because they are concerned with the same field of endeavor, namely infant formulations and human milk.  Given Jarmolowska et al. teach human milk is comprises β-casomorphins (BCMs) including BCM-5 and BCM-7, known to exert antidiarrheal action and serve as an important function in the digestive process, since Jarmolowska et al. teach human milk is the best, complete food important for the development and nourishment of a neonate, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention, to have added BCM-5 and BCM-7 to the infant formula of Vandenplas which is intended to mimic components of human milk that contribute to gastrointestinal health. 
	Regarding claim 5, modified Vandenplas discloses all of the claim limitations as set forth above.  Here, given Jarmolowska et al. teach β-casomorphins, BCM-5 and BCM-7, it necessarily follows the β-casomorphins would be considered structural analogues of themselves.  
	Regarding claims 10 and 11, modified Vandenplas discloses all of the claim limitations as set forth above.  While Jarmolowska et al. disclose the effect of BCM-5 and BCM-7, found in human milk, on the gastrointestinal health of infants, the reference is silent with respect to β-casomorphins prepared by chemical synthesis or using a recombinant DNA technique.
	Note, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP §2113).  If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP §2113).  
	Regarding claim 15, modified Vandenplas discloses all of the claim limitations as set forth above.  Vandenplas discloses the cows’ milk based infant formula is intended for infant feeding (Abstract).    

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenplas (“Oligosaccharides in infant formula”, British Journal of Nutrition, (2002), 87, Suppl. 2, pp. S293-S296) in view of Jarmolowska et al. (“Changes of β-casomorphin content in human milk during lactation”, Peptides, (2007), 28, pp. 1982-1986) as applied to claim 1, and further in view of Sadler et al. (“Beta-casein proteins and infant growth and development”, infant, Volume 9, Issue 5, (2013), pp. 173-176).
Regarding claims 6-8, modified Vandenplas discloses all of the claim limitations as set forth above.  While Vandenplas discloses a cow’s milk based infant formula, necessarily comprising β-casein, the reference is silent with respect to that ratio of A1 to A2 β-casein.  
Sadler et al. teach that a major component of cows’ milk is β-casein of which there are two primary variants, A1 and A2 (Abstract).  Sadler et al. teach that A2 β-casein contains a proline residue at position 67, which prevents cleavage of this peptide.  Sadler et al. explains the protein structure of β-casein in breast milk is similar to that of A2 β-casein in cows’ milk and hence human β-casein is not susceptible to this mode of cleavage (page 173/Introduction).  Sadler et al. teach consumption of dairy products containing predominantly A1 β-casein may be associated with adverse clinical outcomes in some susceptible infants, including digestive disorders, immune disorder, type 1 diabetes and respiratory dysfunction (p. 175-Role for milk 
Vandenplas, Jarmolowska et al. and Sadler et al. are combinable because they are concerned with the same field of endeavor, namely cows’ milk based infant formula and human milk.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have replaced over 50% of the A1 β-casein of the milk base in the infant formula of modified Vandenplas with A2 β-casein to obtain a formula that reduces the risk of adverse digestive disorders, immune disorder, type 1 diabetes and respiratory dysfunction.   
  Regarding claim 9, modified Vandenplas discloses all of the claim limitations as set forth above.  While Sadler et al. teach the benefits of feeding infants cows’ milk based infant formulas excluding A1 type β-casein, the reference is silent with respect to how the milk is obtained. 
However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP §2113).  If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP §2113).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1796